Fourth Court of Appeals
                                San Antonio, Texas
                                     October 10, 2018

                                   No. 04-17-00717-CR

                                Wayne Edward WEIRICH,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6261
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court